                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

    CHARLES WELCH,

                 Plaintiff,

                 v.                                            Case No. 19-CV-1043-JWB-TJJ

    CARRINGTON MORTGAGE SERVICES, LLC,
    et al.,

                 Defendants.


                                   MEMORANDUM AND ORDER

           Before the Court is Plaintiff’s Motion for Designation of Place of Trial as Wichita,

Kansas (ECF No. 13). Plaintiff filed this action in Sedgwick County, Kansas on January 14,

2019. Defendants Wilmington Savings Fund Society FSB as Trustee of the Stanwich Mortgage

Loan Trust A (“Wilmington”) and Carrington Mortgage Services, LLC (“Carrington”) removed

the case to this Court on February 25, 2019. In their notice of removal, Wilmington and

Carrington designated Kansas City, Kansas as the location and place of trial.1

           Plaintiff filed his motion to designate the place of trial as Wichita, Kansas on March 6,

2019. No defendant has filed any response to the motion, and the deadline to respond pursuant to

D. Kan. Rule 6.1(d)(1) has passed. “If a responsive brief or memorandum is not filed within the

D. Kan. Rule 6.1(d) time requirements, the court will consider and decide the motion as an

uncontested motion. Ordinarily, the court will grant the motion without further notice.”2

However, the Court has considered Plaintiff’s request on its merits and, for the reasons explained

below, finds his motion should be granted.


1
    ECF No. 1 at 8.
2
    D. Kan. Rule 7.4(b).
           Under D. Kan. Rule 40.2(e), “[t]he court is not bound by the requests for place of trial. It

may determine the place of trial upon motion or in its discretion.” In considering motions for

intra-district transfer, the courts of this district look to the factors relevant to change of venue

motions under 28 U.S.C. ' 1404(a).3 Under this statute, “a district court may transfer any civil

action to any other district or division where it might have been brought” for the convenience of

parties and witnesses.4 Additionally, 28 U.S.C. § 1404(c) provides that “[a] district court may

order any civil action to be tried at any place within the division in which it is pending.”

           In evaluating a transfer under 28 U.S.C. § 1404(a), the Court considers (1) the plaintiff’s

choice of forum; (2) convenience of witnesses; (3) accessibility of witnesses and other sources of

proof; (4) the possibility of obtaining a fair trial; and (5) “all other considerations of a practical

nature that make a trial easy, expeditious, and economical.”5 The moving party carries the

burden to show the Court that the current location is inconvenient.6 The plaintiff’s choice of

forum should not be disturbed unless the balance weighs strongly in favor of transfer.7

           The city of Wichita is the county seat of Sedgwick County, Kansas. In this case, Plaintiff

filed his state court petition in Sedgwick County, Kansas, thereby choosing Wichita as his

preferred place for trial. Upon removal, Defendants designated Kansas City as the place of trial.

But, it is unclear on what basis Defendants believe Kansas City is a more appropriate venue than

Wichita. The case is a quiet title action with additional claims related to the mortgage and


3
 See, e.g., Llizo v. City of Topeka, Kan., 844 F. Supp. 2d 1212, 1214 (D. Kan. 2012); Aramburu v. Boeing Co., 896
F. Supp. 1063, 1064 (D. Kan. 1995); Skepnek v. Roper & Twardowsky, LLC, No. 11-4102-DDC-JPO, 2015 WL
10246976, at *1 (D. Kan. Aug. 27, 2015).
4
    28 U.S.C. § 1404(a).
5
 Skepnek v. Roper & Twardowsky, LLC, No. 11-4102-DDC-JPO, 2015 WL 10246976, at *1 (Aug. 27, 2015)
(quoting Chrysler Credit Corp. v. Country Chrysler, Inc., 928 F.2d 1509, 1515–16 (10th Cir. 1991)).
6
    Id.
7
  McDermed v. Marian Clinic, Inc., No. 14-2194-EFM-KMH, 2014 WL 6819407, at *2 (D. Kan. Dec. 2, 2014).
(citing Scheidt v. Klein, 956 F.2d 963, 965 (10th Cir. 1992).




                                                        2
transactions associated with the purchase of two parcels of real property, both located in

Wichita.8 Plaintiff is a resident of Sedgwick County. Wilmington is a citizen of the state of

Delaware.9 Carrington is a Delaware limited liability company with its principal place of

business in Connecticut.10 Thus, there appears to be no connection between this case and Kansas

City, and Defendants have not responded to the present motion with any information to establish

a connection to Kansas City.

            Considering convenience of witnesses and accessibility of witnesses and other sources of

proof, Wichita is a more convenient forum than Kansas City. As discussed previously, the

properties at issue in this case are in Wichita and Plaintiff is a resident of Sedgwick County.

None of the defendants are citizens of Kansas.11 Plaintiff clearly resides more closely to the

Wichita courthouse than the Kansas City courthouse and witnesses with knowledge of the real

properties that are the subject of the case are likely to reside in the Wichita vicinity. Defendants

have not responded with evidence that any witnesses or other sources of evidence are in Kansas

City.

            Finally, although Plaintiff does not suggest he cannot obtain a fair trial in Kansas City, all

other considerations of economy and convenience weigh in favor of transferring venue to

Wichita for the trial. At this time it does not appear to the Court that there is any connection

between this case and Kansas City. Accordingly, Kansas City appears to be “an inconvenient




8
    ECF No. 1 at 2, ¶ 7.
9
    Id. at 4, ¶ 12.
10
     Id. at 5, ¶ 13.
11
     See id. at 6, ¶ 18.




                                                      3
venue.”12 Therefore, the Court grants Plaintiff’s motion and designates the place of trial as

Wichita, Kansas.

           IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion for

Designation of Place of Trial as Wichita, Kansas (ECF No. 13) is granted. The place of trial in

this case will be in Wichita, Kansas.

           IT IS SO ORDERED.

           Dated March 26, 2019, at Kansas City, Kansas.




                                                                         Teresa J. James
                                                                         U. S. Magistrate Judge




12
     McDermed v. Marian Clinic, Inc., No. 14-2194-EFM-KMH, 2014 WL 6819407, at *2 (D. Kan. Dec. 2, 2014).




                                                       4
